


Exhibit 10.1




GOLD HORSE INTERNATIONAL, INC.

No. 31 Tongdao South Road

Hohhot, Inner Mongolia, China




June 21, 2010




To:

Mr. Noel “Bud” Robyn




Re:        Gold Horse International, Inc, Board of Directors




Dear Mr. Robyn:




Effective July 1, 2010, Gold Horse International, Inc., a Florida corporation
(the “Company”), is pleased to advise you that you have been elected as a
director of Gold Horse International, Inc., subject to your acceptance and
agreement to serve as a member of the our Board of Directors (the
“Board”).  Directors are elected for a period of one year and until their
successors are elected and qualified.  At each annual meeting of stockholders,
we elect directors to serve for the following year.  The Board is responsible
for managing our business and affairs.




This Agreement shall set forth the terms of your service as a director, keeping
in mind that, as a director of a Florida corporation, you have the
responsibilities of a director under Florida Corporation Law.

 

1.           Acceptance; Board and Committee Service.  You hereby accept your
election as a director of the Company.  You confirm to us that you are an
independent director as defined in the Nasdaq rules and regulations.

 

2.           Services.

 

(a)          The Board will have four regular meetings each year, one of which
may be held in the People’s Republic of China.  Special meetings may be called
from time to time to the extent that they are deemed necessary.  In addition,
the independent directors may have separate meetings, which may be held on the
same day as a board meeting.




(b)          As requested by the Board of Directors, you will serve on
designated subcommittees of the Board of Directors including the audit
committee, compensation committee, oversight committee, etc.




 

·

The audit committee will have four regular meetings, one to review the financial
statements for each of the first three fiscal quarters and a fourth to review
the audited financial statements for the fiscal year.  At these meetings, the
audit committee will meet with representatives of our independent registered
accounting firm (the “auditors”) and, if the audit committee deems necessary or
desirable, the chief financial officer, to review the financial statements
together with any questions raised by the auditors’ review of our disclosure and
internal controls.  The audit committee will also work with the auditors in
connection with the implementation of internal controls.  It is possible that
additional meeting of the audit committee may be required.

 

 

 

 

·

The compensation committee is responsible for administering any stock option or
other equity-based incentive plans and for determining the compensation of the
chief executive officer and other executive officers.  We expect that the
compensation committee will meet twice a year.

 

(c)           A copy of our code of ethics has previously been provided to you.
You will be provided with a copy of the charters for the audit and compensation
committee, when established.

 

Board of Directors Offer Letter




--------------------------------------------------------------------------------




3.            Attendance.  Meetings for each year shall be scheduled at the
beginning of the year and shall be reasonably acceptable to all directors.  If
you are unable to attend a meeting in person, you may participate by conference
call.  In addition, you shall be available to consult with the other members of
the Board as necessary via telephone, electronic mail or other forms of
correspondence.   In addition, you will review our financial statements and
annual and quarterly reports prior to board meetings.  We anticipate that your
participation by means other than personal attendance, including review of our
financial statements and annual and quarterly reports, as described herein shall
be, on the average during the year, not more than ten hours per month.

 

4.            Services for Others.  While we recognize that you may serve as a
director of other companies, you understand and agree that you are and will be
subject to our policy that restricts you from using or disclosing any material
non-public information concerning our company or from using or disclosing any of
our trade secrets or other proprietary information.  Similarly, you agree that
you will not use or disclose, in the performance of your duties as a director,
any trade secrets or proprietary information of any other company.  You agree to
execute our standard non-disclosure agreement.

 

5.            Blackout Period.   You understand that we have a policy pursuant
to which no officer, director or key executive may engage in transactions in our
stock during the period commencing two weeks prior to the end of a fiscal
quarter and ending the day after the financial information for the quarter or
year have been publicly released.  As a member of our board of directors, if you
have information concerning our financial results at any time, you may not
engage in transactions in our securities until the information is publicly
disclosed.

 

6.            Compensation.  As an independent director, you will receive the
following compensation:

 

(a)           An annual fee of 30,000 restricted shares of the Company.

 

(b)           You shall have piggyback registration rights with respect to such
shares; provided, that such right will be subordinate to the rights of any
investors in any past or present private placement of securities and such right
may not be exercised if the total number of shares issued to you pursuant to
this Agreement, is more than 1% of our outstanding common stock or if you may
sell all of your shares pursuant to Rule 144 of the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933.

 

Board of Directors Offer Letter

- 2 -

--------------------------------------------------------------------------------




7.             Compensation for Subsequent Years.  Your compensation for
subsequent years shall be determined by the Board or the compensation committee,
provided that the compensation for any year shall not be less than the
compensation for the immediately prior year.

 

8.             Reimbursement of Expenses.  You will be reimbursed for all
reasonable travel, lodging and related expenses incurred when you are requested
to travel by the Company in connection with the performance of your services as
a director and committee member and/or chairman.  If the Board or any committee
has more than one meeting in China, you may attend that meeting by conference
call unless you are otherwise in China.

 

9.             Officers’ and Directors’ Liability Insurance.  We presently do
not have officers’ and directors’ liability insurance.  




10.           Certain Representations.

 

(a)          You represent and agree that you are accepting the shares of common
stock being issued to you pursuant to this Agreement for your own account and
not with a view to or for sale of distribution thereof.  You understand that the
securities are restricted securities and you understand the meaning of the term
“restricted securities.”  You further represent that you were not solicited by
publication of any advertisement in connection with the receipt of the Shares
and that you have consulted tax counsel as needed regarding the Shares.

 

(b)          You further represent that, during the past five years:

 

(i)           No petition has been filed under the federal bankruptcy laws or
any state insolvency law by or against, or a receiver, fiscal agent or similar
officer has been appointed by a court for your business or property, or any
partnership in which you were a general partner at or within two years before
the time of such filing, or any corporation or business association of which you
were an executive officer at or within two years before the time of such filing;

 

(ii)          You have not been convicted in a criminal proceeding and are not
the subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

 

(iii)          You have not been the subject of any order, judgment, or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining you from, or otherwise
limiting, the following activities:

 

(A)           Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission, or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity ;

 

Board of Directors Offer Letter

- 3 -

--------------------------------------------------------------------------------




(B)           Engaging in any type of business practice; or

 

(C)           Engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of federal or
state securities laws or federal commodities laws;

 

(D)           You have not been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting, for more than 60 days, your
right to engage in any activity described in Section 10(b)(iii)(A) of this
Agreement, or to be associated with persons engaged in any such activity; or

 

(iv)         You have not been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
and the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended, or vacated.

 

(v)           You have not been found by a court of competent jurisdiction in a
civil action or by the Commodity Futures Trading Commission to have violated any
Federal commodities law, and the judgment in such civil action or finding by the
Commodity Futures Trading Commission has not been subsequently reversed,
suspended or vacated.

 

(c)          Stock Ownership.  As of the date of this agreement, you do not own
any shares of any class or series of our capital stock or any options or
warrants to purchase our capital stock or any securities convertible into our
capital stock.

 

11.          Independent Contractor.  You understand that, as a director, you
will be an independent contractor and not an employee, and, unless the Board
expressly grants you such authorization, you shall have no authority to bind us
or to act as our agent.

 

12.          Entire Agreement; Amendment; Waiver.  This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof.  This Agreement may be modified or amended, and no provision of
this Agreement may be waived, except by a writing that expressly refers to this
Agreements, states that it is an amendment, modification or waiver and is signed
by both parties, in the case of an amendment or modification or the party
granting the waiver in the case of a waiver.  Waiver of any term or condition of
this Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement.  The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of this Agreement.

 

Board of Directors Offer Letter

- 4 -

--------------------------------------------------------------------------------




The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.




 

Sincerely,

 

 

 

 

 

GOLD HORSE INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Liankuan Yang

 

 

 

Liankuan Yang

 

 

 

Chief Executive Officer

 

  

 

 

 




 

AGREED AND ACCEPTED:

 

 

/s/ Noel Robyn

Noel “Bud” Robyn

 




:







Board of Directors Offer Letter

- 5 -

--------------------------------------------------------------------------------